Citation Nr: 9902637	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-02 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than July 5, 1994 
for a 30 percent rating for chronic obstructive pulmonary 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to March 
1992.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veterans appeal.  

2.  A January 1993 rating decision granted service connection 
for mild chronic obstructive lung disease, rated as 
noncompensable, effective March 28, 1992 (the day after the 
veteran completed her active service).  

3.  The veteran filed a notice of disagreement, but did not 
file a timely substantive appeal of the January 1993 rating 
decision within the remaining appeal period.  

4.  The veterans increased rating claim was received on July 
5, 1994.  

5.  The record shows that the service-connected pulmonary 
disability was mild with ventilatory impairment on pulmonary 
function tests more than a year prior to July 5, 1994.  

6.  The record shows that any increase in severity during the 
year prior to July 5, 1994, did not approximate a moderate 
disability with moderate dyspnea occurring after climbing one 
flight of steps or walking more than one block on a level 
surface; and the pulmonary function tests during the period 
were not consistent with findings of moderate emphysema.  

7.  Forced Expiratory Volume in one second (FEV-1) did not 
approximate 80 percent or less of predicted in the year prior 
to July 5, 1994.  

8.  The ratio of FEV1 to Forced Vital Capacity (FVC) (FEV-
1/FVC) did not approximate 80 percent or less of predicted in 
the year prior to July 5, 1994.  

9.  There is no evidence of Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO(SB)) in 
the year prior to July 5, 1994.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 5, 1994, 
for a 30 percent rating for chronic obstructive pulmonary 
disease have not been met.  38 U.S.C.A. §§ 1155, 5110, 5107 
(West 1991); 38 C.F.R. §§ 3.400, 4.7, 4.20, 4.31, 4.97, 
including Codes 6603, 6604 (1991-1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Background

A January 1993 rating decision granted service connection for 
mild chronic obstructive lung disease.  There was no specific 
rating criteria for chronic obstructive lung disease so the 
disability was rated by analogy to pulmonary emphysema, Code 
6603, which was most closely analogous in the functions 
affected, anatomical localization and symptomatology.  
38 C.F.R. § 4.20 (1991 - 1998).  A noncompensable rating was 
assigned effective March 28, 1992 (the day after the veteran 
completed her active service.)  

Prior to October 7, 1996, pulmonary emphysema was rated as 10 
percent disabling where mild with evidence of ventilatory 
impairment on pulmonary function tests and/or definite 
dyspnea on prolonged exertion.  The next higher rating, 30 
percent required a moderate disability with moderate dyspnea 
occurring after climbing one flight of steps or walking more 
than one block on a level surface; and pulmonary function 
tests consistent with findings of moderate emphysema.  The 
next higher rating, 60 percent, required a severe disability 
with exertional dyspnea sufficient to prevent climbing one 
flight of steps or walking one block without stopping; 
ventilatory impairment of severe degree confirmed by 
pulmonary function tests with marked impairment of health.  
The next rating, 100 percent, required a pronounced level of 
disability which was intractable and totally incapacitating; 
with dyspnea at rest, or marked dyspnea and cyanosis on mild 
exertion; severity of emphysema confirmed by chest X-rays and 
pulmonary function tests.  38 C.F.R. Part 4, Code 6603 (1991 
- 1996).  

As of October 7, 1996, pulmonary emphysema is rated as 
follows:  

FEV-1 less than 40 percent of predicted 
value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) less than 40-
percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right 
heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires 
outpatient oxygen therapy.			
		     100 percent

FEV-1 of 40- to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO 
(SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).   
60 percent

FEV-1 of 56- to 70-percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO 
(SB) 56- to 65-percent predicted.		
			       30 percent

FEV-1 of 71- to 80-percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; DLCO 
(SB) 66- to 80-percent predicted.		
			       10 percent

38 C.F.R. Part 4, Code 6603 (1998).  

The change in the rating criteria, effective October 7, 1996, 
included specific criteria for chronic obstructive pulmonary 
disease.  

FEV-1 less than 40 percent of predicted 
value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) less than 40-
percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right 
heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires 
outpatient oxygen therapy.			
		     100 percent

FEV-1 of 40- to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO 
(SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).   
60 percent

FEV-1 of 56- to 70-percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO 
(SB) 56- to 65-percent predicted.		
			       30 percent

FEV-1 of 71- to 80-percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; DLCO 
(SB) 66- to 80-percent predicted.		
			       10 percent

38 C.F.R. Part 4, Code 6604 (1998).  

Before and after October 1996, in every instance where the 
schedule did not or does not provide a noncompensable 
evaluation for a diagnostic code, a noncompensable evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1991, 1998).  

[W]here the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

The veteran was notified of the January 1993 rating decision 
in a letter dated March 12, 1993.  She submitted a notice of 
disagreement.  The statement of the case was issued on March 
23, 1994.  The cover letter informed her that she had 60 days 
to respond.  The substantive appeal, dated June 28, 1994, was 
received on July 5, 1994, more than three months after the 
one-year appeal period had expired.  In a July 1994 letter, 
the RO informed the veteran that the substantive appeal was 
not received in the required time.  

If a timely substantive appeal is not filed, the ROs 
determination is final and the claim will not thereafter be 
reopened or allowed.  38 U.S.C.A. § 7105(c) (West 1991).  The 
law does not permit VA to review the claim, unless new and 
material evidence is submitted.  38 U.S.C.A. § 5108 (West 
1991).  See Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  

On December 15, 1994, the RO received the veterans claim for 
an increased rating.  A claim that a service-connected 
disability has increased in severity is a new claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  The RO 
reviewed the evidence and, in a June 1995 rating decision, 
granted a 30 percent rating, effective December 15, 1994.  In 
accordance with 38 C.F.R. § 3.31 (1998), payments were 
effective January 1, 1995.  

In June 1995, the veteran disagreed with the effective date.  
She stated, I have been sending info and working on the 
claim long before 1-01-95.  Please re-check this effective 
date.   

Pursuant to 38 U.S.C.A. § 5110(a) (West 1991), unless 
specifically provided otherwise, the effective date of a 
claim for increased compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application.  38 U.S.C.A. § 5110(b)(2) 
specifically provides that the effective date of an award of 
increased compensation shall be the earliest date as to which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  This statute is implemented by VA regulations, 
which provide that, in general, the effective date of an 
award shall be the date of receipt of the claim or the date 
entitlement arose, whichever is the later, 38 C.F.R. 
§ 3.400(o)(1), or the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within one year from such 
date, otherwise, the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

The veterans contentions to the effect that she was sending 
information and working on the claim long before January 1, 
1995 do not provide a basis for an earlier effective date 
under any applicable law or regulation.  

In November 1995, the RO determined that the veterans 
substantive appeal, received on July 5, 1994, although not a 
timely appeal, should have been accepted as a new claim for 
an increased rating.  The 30 percent rating was then made 
effective July 5, 1994.  

In February 1996, the veteran asserted that the 30 percent 
rating should go back to March 28, 1992, the original claim 
date.  She stated that a notice of disagreement was sent with 
additional medical evidence on July 26, 1993.  The timeliness 
of the Notice of Disagreement is not at issue.  As explained 
by the RO, the bar to an earlier effective date in this case 
is the lack of a timely appeal of the original claim.  
38 U.S.C.A. § 7105(c) (West 1991).  

In regard to the lack of a timely appeal, the veteran 
explained that she did not file on time because she was being 
treated and wanted to send the RO the complete information.  
An extension may be granted for good cause; however the 
request for an extension must be received by the RO before 
the end of the appeal period.  38 C.F.R. § 20.303 (1998).  In 
this case, there is no interim correspondence which could 
even liberally be construed as a timely request for an 
extension.  

The transmittal letter for the Statement of the Case is date-
stamped March 23, 1994.  That is the controlling date for 
determining if the appeal was timely.  38 C.F.R. § 20.302(b) 
(1998).  The Statement of the Case was sent to the address 
which the veteran used in subsequently submitting her appeal, 
and other correspondence.  The veteran has asserted that she 
did not receive the Statement of the Case until May 1994.  
This assertion is not supported by the evidence and does not 
provide a basis to extend the appeal period.  

In her June 1996 appeal on the effective date issue, the 
veteran reported that she received incorrect information from 
her representative and that he was late in filing the appeal 
for her.  She presented credible testimony on this point at 
her July 1997 RO hearing.  However, this does not form a 
basis for an earlier effective date under any applicable law 
or regulation.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1998).  

The Board must base its decision on the law and regulations.  
See 38 U.S.C.A. § 7104(c) (West 1991).  In this instance, the 
veteran has not identified, and the Board can not find, any 
applicable law or regulations which would support an earlier 
effective date on a procedural basis.   

II.  Medical Evidence

Even if the claim could procedurally go back to the original 
date of claim, the evidence would have to show that the 
disability approximated the criteria for a 30 percent rating 
at an earlier date for that rating to be assigned at an 
earlier date.  38 U.S.C.A. § 5110(a), (b)(2) (West 1991).   

Since the RO found that the claim was received July 5, 1994, 
it is possible to assign an earlier effective date if the 
evidence shows an increase in the level of disability in the 
year before the claim was received.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o) (1998).  Such an increase 
would be effective the date that the increased disability was 
demonstrated.  38 C.F.R. § 3.400(o)(2) (1998).  With this in 
mind, the Board has examined the evidence as to the extent of 
the veteran's disability in the year before the receipt of 
the July 5, 1994 claim.  

The May 1992 VA examination resulted in a diagnosis of mild 
chronic obstructive lung disease.  Consequently, the evidence 
of increase would have to show more than a mild disability.  

The file contains the report of May 1993 testing at a private 
facility.  FVC ranged from 81.3 to 106.3 percent of 
predicted.  FEV-1 ranged from 86.9 to 91.3 percent.  FEV-
1/FVC ranged from 85.9 to 106.8 percent.  As explained above, 
an earlier effective date would require evidence that the 
disability increased in severity in the year beginning July 
5, 1993.  

A July 29, 1993 note from a service department clinic does 
not show an increase in severity.  FVC was 82.3 percent and 
FEV-1 was 84.3 percent.  The chest was clear.  The assessment 
was mild restrictive airway disease.  

In August 1993, a service department clinic physician 
expressed the opinion that the veterans pulmonary function 
was excellent with FEV-1 increased by 8 percent and another 
measurement also increased.  The assessment was marked 
improvement.  

On a clinical note dated February 16, 1994, it was reported 
that the veteran complained of headaches, nasal congestion, 
and some episodes of wheezing with exertion.  She reported 
shortness of breath and wheezing when climbing stairs.  
Physical examination showed slight erythema in the nasal 
passages.  All else was unremarkable.  The lungs were clear 
to auscultation with breath sounds equal, bilaterally.  
Pulmonary function tests were compared.  FVC was 105.6 
percent in February 1994 as compared to 85.2 percent in 
August 1993.  FEV-1 was 91.0 percent in February 1994 as 
compared to 92.9 percent in August 1993.  The assessment was 
an exacerbation of restrictive airway disease.  

In a letter dated March 4, 1994, a physician at the service 
department hospital reported treating the veteran for 
allergies and asthma.  Due to recent illness and weather 
changes, her condition had significantly worsened.  This 
resulted in a marked decrease in exercise and effort 
capabilities well as concentration ability.  Her illness 
caused significant sleep disturbance which would prevent 
normal levels of function.  It was recommended that she drop 
at least one class for that semester until her active medical 
condition could be brought under control.  

At her July 1997 RO hearing the veteran provided credible 
testimony of increased symptomatology; however, the testimony 
does not place the increase during the year before the new 
claim was received or provide sufficient information to rate 
the disability.  

The information of record for the year before July 5, 1994 
includes medical findings and test results which show that 
the FEV-1 was consistently well above the 80 percent required 
for a compensable, 10 percent rating.  The findings of 
trained medical personnel are substantially more persuasive 
than the veterans lay assertions of increased disability.  
The evidence here is not in approximate balance but 
demonstrates by a wide margin that the service-connected 
pulmonary disorder did not approximate any of the new 
criteria, under 38 C.F.R. § 4.97, for a compensable rating 
prior to July 5, 1994.  38 C.F.R. § 4.7 (1998).  

Looking to the criteria in effect prior to October 7, 1996, 
the Board notes that it was more than a year before July 5, 
1994, when physicians interpreted pulmonary function test 
results as showing a mild impairment.  Such finding would 
approximate a 10 percent rating; consequently if the evidence 
showed that, during the year before July 5, 1994, the 
disability increased to approximate a moderate impairment, an 
earlier effective date could be awarded for the 30 percent 
rating.  38 C.F.R. § 4.7 (1998).  Under the old criteria, a 
moderate disability was manifested by with moderate dyspnea 
occurring after climbing one flight of steps or walking more 
than one block on a level surface; and pulmonary function 
tests consistent with findings of moderate emphysema.  
38 C.F.R. Part 4, Code 6603 (1991-1996).  The evidence 
recorded in the year before July 5, 1994, and the veterans 
testimony does not show symptomatology approximating a 
moderate disability.  There is no evidence of moderate 
dyspnea and pulmonary function tests were never interpreted 
as consistent with moderate emphysema.  

As the evidence does not show that the disability 
approximated the criteria for a higher rating prior to July 
5, 1994, an earlier effective date may not be assigned.  


ORDER

An effective date earlier than July 5, 1994, for a 30 percent 
rating for chronic obstructive pulmonary disease, is denied.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.  
- 2 -
